Citation Nr: 1236224	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to January 1974, January 15, 1976 to November 1, 1976, and November 2, 1996 to July 24, 1997.  The Veteran had additional service with the Indiana National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim for service connection for an acquired psychiatric condition is warranted.  Although the Board regrets the additional delay associated with an additional remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2011, the Board remanded the Veteran's claim in order to provide him with an additional psychiatric examination.  At that time, the Veteran had received previous VA examinations diagnosing him with anxiety NOS (November 2003), adjustment disorder with mixed emotional features (December 2006), a cognitive disorder NOS and anxiety disorder NOS (December 2007), and a cognitive disorder NOS and depressive disorder NOS (May 2010).  These examinations also diagnosed the Veteran with a variety of personality disorders, including anti-social personality trait and rule-out schizoid versus schizotypal personality disorder (November 2003), and schizotypal personality disorder (December 2006, December 2007, May 2010).  Only the May 2010 examiner provided an opinion regarding the relationship between the Veteran's active duty service and his psychiatric conditions, but, as the Board noted in its August 2011 remand, this opinion was not supported by a rationale.

Accordingly, the Board remanded the Veteran's claim and requested a clarification of the opinion provided in the May 2010 examination, and also an opinion as to whether any diagnosed personality disorder was subject to any superimposed disease or injury.  The Board's remand also specifically asked the examiner to consider the September 1976 Medical Board Report indicating that the Veteran was treated for "war neurosis" for four weeks.

The Veteran received an additional examination in January 2012, and the examiner diagnosed the Veteran with dementia NOS, personality disorder (by history), and alcohol dependence in remission.  While the examiner indicated that a review of the Veteran's claims file occurred, the examiner stated that "there were no service treatment records . . . detailing the reasons for [the Veteran's] discharge in 1976."  The examiner did not consider the Veteran's in-service treatment for war neurosis.  The examiner then offered an opinion only as to whether the Veteran's schizotypal personality disorder was proximately due to or the result of his service-connected diabetes.  This opinion was not requested of the examiner, and the requested opinion in regards to the relationship between the Veteran's acquired psychiatric condition and active duty military service, was not provided.  A supplemental opinion is therefore required on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request a supplemental opinion from the examiner who conducted the January 2012 examination.  If this examiner is not available, then request an opinion from an examiner of appropriate expertise, with the option for an additional examination.

In either event, the claims folder, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  The examiner should then address the following questions:

a) Identify with specificity any acquired psychiatric condition or personality disorder that is currently manifested or otherwise indicated by the record.  

b) Is it at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's acquired psychiatric condition is causally or etiologically related to the Veteran's active service?

c) Was any current personality disorder subject to any superimposed disease or injury in service, or was such personality disorder otherwise permanently aggravated during military service?

These opinions should explicitly consider the Veteran's service treatment records, including the reference to treatment for "war neurosis" for four weeks, as described in the September 1976 Medical Board Report.

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered.  

2.  Then, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


